DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “selecting an etch chemistry, wherein the etch chemistry, wherein the etch chemistry is selected using formula X:Y: X, wherein X is the relative etch selectivity of the patterned resist layer, Y is the relative etch selectivity of the insulating device layers, and Z is the relative etch selectivity of the conductivity layer…” and this limitation is vague and indefinite as it is unclear  how this relative etch selectivity is taken into consideration as the claim does not clarify the type of photo-resist used and specific type of etching.  Broadly, this is interpreted as any materials (photo-resist) that is capable of etching conductive and insulating layers for forming pattern and such would include the selectivity as claimed unless otherwise specified. Claims 12-13 are dependent on claim 11 and are rejected for the same reasons as discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Price et al (US 20140191331 A1) in view of LG DISPLAY CO LTD (KR 2011066812 A) or Miller et al (US 2010/0095862).
For claims 1 and 9, Price et al teach a method of fabricating a semiconductor device (see abstract; Figs. 1a- 13L which shows method of fabricating a semiconductor device) comprising: 

    PNG
    media_image1.png
    778
    567
    media_image1.png
    Greyscale

providing a substrate including device layers (see example Fig 1a-1g, substrate 1 including device layers 2, 5); forming a patterned resist layer having recessed sidewall (Figs 1a-1g, item 3 as resist layer; [0022]-[0025]); patterning the device layers using the patterned resist layer (Figs. 1a-1g item 400-patterning device/imprint mold; [0025]-[0026] and throughout), wherein the device layers have protruded sidewalls corresponding to the recessed sidewall of the patterned resist layer (as shown in Figs 1a-1g); and etching portions of at least some of device layers to expose lateral portions of the at least some device layers semiconductor  (see [0028]-[0037], [0045]-[0058], and throughout that teaches etching). Price et al. further show removing the patterning device after curing the formable material (see Figs 1a-1g; [0027]).
However, Price et al. fail to teach the shape of the patterning device including a tapered sidewall. 
In the same field of endeavor, pertaining to imprint mold, LG DISPLAY CO LTD teach imprint template (3d or 3e) including tapered surface wall (see Fig 3d or 3e). Also in the same field of endeavor, pertaining to imprint mold, Miller et al teach the shape of the patterning device including a tapered sidewall (see Fig 3F item 97 pointing toward tapered sidewall).
It would have been obvious to modify the shape of the patterning device as taught by Price et al with including tapered sidewall, as shown by either one of LG DISPLAY CO LTD or Miller et al., for the benefit of forming desired shaped pattern on the photo-resist, in order to form desired shaped structure in the etch layers for forming specific type of product. 
Claims 2-5, Price et al. further teach etching portions of the at least some device layers, the at least some/others layers have substantially vertical sidewalls (Figs. 1a- 13L, [0028]-[0035]), and it is noted that having etched tapered sidewall would have been obvious in view of LG Display CO LTD as it shows having tapered surface imprint mold for patterning as discussed above which would similarly be etched backed into the device layers. 
As for claim 7, Price et al. further teach wherein at least some device layers are conductive layers, and other device layers are insulating device layers ([0029]-[0034] recites use of both insulating and conductive materials); or at least some device layers are insulating, and other device layers are conductive device layers ([0029]-[0032]). 
As for claim 8, Price et al. further teach forming conductive plugs that land on lateral portion of the conductive device layers (see Figs. 4j items 71/72; it is noted that anything maybe considered a plug unless otherwise structure is specifically claimed). 
As for claim 9, Price et al. further teach wherein the conductive layers include gate electrodes of transistors (see [0082] gate electrodes are discussed).
As for claim 10, Price et al. further teach further comprising: depositing formable material on the device layers (Figs 1a-1g shows photo-resist material 3); contacting the formable material with a template (Figs 1a-1g, shows formable material 3, and 400-imprint template, and 2, 5 device layers); and curing the formable material on the device layers to form the patterned resist layer ([0027] discloses UV curing). 
Claims 11-13 pertains to selecting an etch chemistry, wherein the etch chemistry is selected using the formula X: Y: Z, wherein X is the relative etch selectivity of the patterned resist layer, Y is the relative etch selectivity of the insulating device layers, and Z is the relative etch selectivity of the conductive device layers; wherein each of X, Y, and Z is between 0.8 to 1.2; wherein each of X, Y, and Z is between 0.9 to 1.1.  It is noted that this claim limitation is broad as such it does not specify the type of material (photo-resistant and etch type) used and based on the material such selection of relative etch selectively of the conductive device layers would have been obvious (see [0028], [0037], [0099], [0022]-[0165], depending on the type of photo-resist/formable materials, choosing the right etch chemistry would have been within the one ordinary skilled in the art. 
As for claim 14, Price et al.  teach a method of fabricating a semiconductor device (see abstract; Figs. 1a- 13L which shows method of fabricating a semiconductor device) comprising: 
providing a substrate including device layers (Figs 1a-1g item 1 as substrate which includes device layers 2 and 5); depositing a formable material on the device layers (“photo-resist” as formable material; [0022]-[0165]; contacting the formable material with a template having a protruded sidewall (Figs 1a-1g item 400-template including protruded pattern surface); curing the formable material to form a patterned resist layer having a the inverse sidewall corresponding to the protruded sidewall of the template ([0027]); patterning the device layers using the patterned resist layer (as shown in the Figs 1a-1g), wherein the device layers have recessed surface corresponding to the recessed surface of the patterned resist layer (Figs 1a-1g, also see other Figs); and etching portions of at least some of device layers to expose lateral portions of the at least some device layers ([0028]-[0037],[0045]-[0058]).
However, Price et al. fail to teach the shape of the patterning device including a tapered sidewall. 
In the same field of endeavor, pertaining to imprint mold, LG DISPLAY CO LTD teach imprint template (3d or 3e) including tapered surface wall (see Fig 3d or 3e). Also in the same field of endeavor, pertaining to imprint mold, Miller et al teach the shape of the patterning device including a tapered sidewall (see Fig 3F item 97 pointing toward tapered sidewall).
It would have been obvious to modify the shape of the patterning device as taught by Price et al with including tapered sidewall, as shown by either one of LG DISPLAY CO LTD or Miller et al., for the benefit of forming desired shaped pattern on the photo-resist, in order to form desired shaped structure in the etch layers for forming specific type of product. 
 As per claims 15,18, and 19,  Price et al teach laying the formable material on the substrate and then forming/imprinting the shape onto the formable material (Figs 1a-1g as shown above), however, alternatively, it would have been obvious to fill the template and lay the material on the substrate.  However, Price et al fail to teach or shows the template having a body with a first and second surfaces (Fig 1a-1g, item 400-template with two surfaces bottom and top), however, fail to explicitly teach the body having a recession extending from the first surface lying along a base plane, the recession including a main portion having the tapered sidewall…as claimed. 
In the same field of endeavor, pertaining to shaping, LG DISPLAY CO LTD  and Miller teach imprint template (LG Display Co LTD, Figs 3d or 3e; or 3F of Miller) including a body having a recession extending from the first surface lying along a base plane, the recession including a main portion having the tapered sidewall (see Figs 3d or 3e) and including intermediate portion having intermediate sidewall (as annotated below).


    PNG
    media_image2.png
    230
    676
    media_image2.png
    Greyscale

Fig 3d or 3e of LG DISPLAY CO LTD showing main portion including first surface. and the main portion having tapered sidewalls.


    PNG
    media_image3.png
    376
    640
    media_image3.png
    Greyscale

Fig 3F taken from Miller showing main portion with tapered sidewalls.
As for claim 20, see claim 14 above for all the limitations to the claim, and additionally claim recites etching portions of at least some of device layers to expose lateral portions of the at least some device layers and forming an inter-level dielectric layer over the substrate including the patterned device layer, and such is taught by Price et al (see Figs 1a-13L, [0100], specifically Fig 2d-2e item 61). 
Allowable Subject Matter
Claims 16 -17 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As for claims 16-17, Price et al. (US 2014/0191331 A1) in view of LG DISPLAY CO LTD (KR 2011066812 A, as previously provided) or Miller et al (US 2010/0095862) fail to teach either alone or in combination, the recession further comprises a distal surface within the recession; and an aperture that extends from the distal surface to the second surface. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,304,682 B2 teaches fabricating displace device including base substrate and forming conductive layers and insulating layer over the base substrate (see col 1 lines 45 -65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/           Primary Examiner, Art Unit 1743